Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

It is noted that the claim amendments of 7/8/20 are not incorporated into the claim set filed 1/12/21.  If Applicant reintroduces the amendments of the claim set dated 7/8/20, Applicant should review the non-final office action dated 8/12/20 to review issues related to these amendments.
Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.  37 CFR 1.121(c)(5).

Claim 16 was cancelled by the amendment dated 7/8/20.  Yet claim 16 was reintroduced in the amendment of 1/12/21 using the same claim number as previously cancelled.  A canceled claim can be reinstated only by a subsequent amendment presenting the claim as a new claim with a new claim number. 
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings and substitute specification for application no. 16/846,187 filed on 12/31/20 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings are identical in all of the applications that have a response to their respective non-final office actions.  If the page and line number references are incorrect, look at the amended drawings and substitute specification filed for application no. 16/846,187 on 12/31/20.
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the Non-final office action.  The Examiner is available to discuss to the issues that are being raised in this office action.  It would be helpful if PTO/SB/439 is filed in each of the application (if not filed already) to permit electronic communication to facilitate resolving the issues in this office action.
The Examiner again requests that the Applicant provide specific references (i.e., element number and/or page and line locations) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Due the number of unresolved issues and the reintroduction previously addressed issues (see improper claim markup, above), the scope of the claims is not clear.  In addition, the Examiner conducted an interview on Aug. 28, 2020 to resolve many of the issues in the drawings and specification, that has not been included in the amendment to the instant application filed on 1/12/21.  Copies of marked drawings and the written description pertaining to these figures 68-78B is available upon request.
Response to Arguments
Applicant argues pertaining to “Permutations” (Applicant’s remarks of 1/12/21, p. 9). Since the application is a continuation-in-part of app. no, 15/144,788, new matter can be introduced that were not in the priority application 15/144,788.  The disclosure of the instant application claims which discloses the “multiple blanks” of claims 3 and 6.  Also the “multiple blanks” are supported in priory application 15/338,376.  Therefore the rejection relating to the “multiple blanks” has been withdrawn;
Applicant argues “Cartridge Depth” (Applicant’s remarks of 1/12/21, pp. 9-10).  Again, the embodiment of fig. 22 does not apply the claimed invention 
Applicant argues “Blanks” (Applicant’s remarks of 1/12/21, p. 10).  Applicant argues “there is one blank for one cartridge and they are similarly sized to permit interchange[]ability.”  This relationship should be positively claimed to avoid any indefiniteness in interpreting this claim limitation.
Applicant argues “Approximately” (Applicant’s remarks of 1/12/21, pp. 10-11).  Applicant argues “Approximately means that equivalence that does not alter the fit of the present invention, and is merely a means to eliminate non-trivial variations of sizing.”  The Examiner is specifically requesting that the Applicant define the metes and bounds of the “non-trivial variations of sizing.”
Applicant argues “Blowers” (Applicant’s remarks of 1/12/21, p. 11).  Applicant is treating the blower(s) of claims 9, 10, and 13 as if they are claimed independently of each other.  Claim 13 is dependent on claim 10 which in turn is dependent on claim 9.  Applicant’s reference to fig. 37 is to an embodiment which is not being claimed in the instant application.  
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 15/144,788 (filed 5/2/16) and 62/158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The filing receipt dated 10/5/17 shows:

    PNG
    media_image1.png
    73
    534
    media_image1.png
    Greyscale

which is understood as
CONTINUING DATA
This application is a CON of 15/338,376 10/29/2016 PAT 9795063
This application is a CON of 15/144,788 05/02/2016 PAT 9832912

While the instant application is a continuation of app. no. 15/338,376, the instant application is not continuation of 15/144, 788.  The instant application is a continuation-in-part of app. no. 15/144,788 because figs 68-78B and the accompanying written description has been added to the instant application.  It is noted that app. no. 15/338,376 is also a continuation-in-part of app. no. 15/144,788.
In addition, did Applicant desire to not claim the benefit of provisional application no. 62/158,529?
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 8, lines 1-2 requires “an impediment adapted to selectively obstruct said first opening” and claim 1, lines 8-11 requires “at least one cartridge . . . defining a first opening spanning said cartridge body girth spaced distant from said rear wall.”  Based upon claim 2, the first opening is the opening in the cartridge 3100 that the flexible server conduit 5122 is connected to cartridge 3100.   As shown, the impediment 284 is disposed at opening 9006 which is 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a post depth, a rear wall, a master airflow conduit (claim 1), multiple blanks, a sealed lateral surface (claims 3 and 6) and electrical contacts of said support post (claim 7) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2475 (fig. 24), 305a, 305b (fig. 72B) and 9008 (figs. 78A and 78B).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2170” has been used to designate both a cavity in the panel (specification at page 10, line 3 – page 11, line 2 states “the cartridge 2166 is retained in place by pins 1310 and 1840 which engage upright members 2168, 2169 located in the lateral panel to create an upright member cavity 2170. The assembly creates a void 2159 behind the cartridge”) and a cavity in vertical support post (specification at page 20, line 12-14 states “[a]s shown in FIG. 68, the vertical post member 1825 includes a hollow area 2170 through which gas may be infused or withdrawn”).  Corrected drawing sheets in compliance with 37 
The drawings are objected to because:
a.	Fig. 22, is reference numeral 2170 correct? Page 10, line 30 - page 11, line 2 states “the cartridge 2166 is retained in place by pins 1310 and 1840 which engage upright members 2168, 2169 located in the lateral panel to create an upright member cavity 2170. The assembly creates a void 2159 behind the cartridge.”  How does cartridge 2166 create upright member cavity 2170, when reference numeral 2170 appears to a cavity within upright member 2482?  Further should upright member 2168 be renumbered to 2482?
b.	Fig. 26, removed artifact lead line above reference numeral “1840”;
c.	Fig. 41, reference numeral “1215” should be “1210” and the other side should be identified as “1215”;
d.	Fig. 43C, reference numeral “4125” should be “4120”;
e.	Fig. 43D, reference numeral “4120” should be “4125”; 

g.	Fig. 68, “310” in rear should be changed to “320” to be consistent with fig. 3;
h.	Fig. 68, “307” should be changed to “309” to be consistent with fig. 3, and “307” added for left hand side rail;
i.	Figs. 68, 69, 70 (2 places), 71A (2 places), 71B, 72A, 72B, 74, 75, and 76, “1825” should be “2482”;
j.	Fig. 69, “309” should be added for rail;
k.	Fig. 69, “1830” should be changed to “9002” to be consistent with fig. 74; and
l.	Fig. 73, “6332” (2 places) should be changed to “5121”, “5125”, “5130” and “5135” to correspond with fig. 51.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 
Specification
The disclosure is objected to because of the following informalities:
a.	Page 7, line 30, add “.” (period) at the end of the sentence;
b.	Page 9, lines 19-20, “1028 and 1025 and 1030” should be “1025, 1028, and 1030”;
c.	Page 13, lines 23-24, delete “or shutter”;
d.	Page 15, line 8, “1210through” should be “1210 through”; and
e.	Page 17, line 30, “herein,” should be “herein.” (change punctuation from a “,” (comma) to a “.” (period).  
Appropriate correction is required.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
a.	Claim 1, line 3, “post depth” should be “a post depth”;
b.	Claim 1, line 3, “said post” should be “said vertical support post”;
c.	Claim 1, line 6, “fluid” should be “a fluid”;
d.	Claim 1, lines 8-9, “cartridge height” should be “a cartridge height”;
e.	Claim 1, line 9, “half” should be “a half”;

g.	Claim 1, line 11, “upon affixation to said slot in fluid communication” should be “upon affixation to said slots, said at least one cartridge being”;
h.	Claim 4, line 1; Claim 5, lines 1-2 and 3; and Claim 8, line 1, “said cartridge” should be “said at least one cartridge”;
i.	Claim 4, lines 1-2; Claim 7, lines 1 and 3, “said support post” should be “said vertical support post”;
j.	Claim 5, lines 1 -2, does “a cartridge height” have antecedence in “cartridge height” of claim 1, lines 8-9, or this a different cartridge height?
k.	Claim 5, line 2, “computer” should be “a height of a computer”;
l.	Claim 5, lines 2-3, “said server conduit” lacks antecedent basis;
m.	Claim 7, line 2, “electrical contacts” (first occurrence) should be “post electrical contacts” or similar;
n.	Claim 7, line 2 requires “cartridge.”  Is this “cartridge” in addition to or same as “at least one cartridge” of claim 1, line 8?
o.	Claim 7, line 2, “electrical contacts” (second occurrence) should be “cartridge electrical contacts” or similar;
p.	Claim 9, lines 3-4, “multiple slots accessible from a direction other than said computer support surface” should be “multiple slots 
q.	Claim 9, line 4, 6-7, 9, and 10, “said computer support surface” should be “said first computer support surface”;
r.    Claim 9, line 6, “said post” should be “said first vertical support post”;
s.    Claim 9, lines 8-9, “said primary cartridge first opening” should be “said first opening of said at least one primary cartridge”;
t.	Claim 9, line 11, “said flexible server conduit” should be “said primary flexible server conduit”;
u.	Claim 9, line 11; Claim 10, lines 1-2; Claim 11, lines 2-3; Claim 13, line 3; and Claim 15, line 1, “said primary cartridge” should be “said at least one primary cartridge”;
v.	Claim 11, line 2, “a first internal cavity” should be “a first post internal cavity” to correspond with “a second post internal cavity “of claim 9, line 14;
w.	Claim 12, line 3, “said second elastic conduit” lacks antecedent basis.  Does this have antecedence in “secondary flexible conduit” of claim 9, line 17?
x.	Claim 15, line 2, “said primary cartridge first opening” should be “said first opening of said at least one primary cartridge”; 
y.	Claim 16, line 1, “said ancillary cartridge” lacks antecedent basis; and
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, lines 9-10 requires “a cartridge girth less than said post depth.”  The term “girth” has a meaning of “measurement around the middle of something,” which in this case is the cartridge. How do you compare the “cartridge body girth” which is a measurement all the way around the cartridge with the depth of the post, which is .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 7-10 requires “at least one cartridge, . . . having . . . a cartridge body girth less than said post depth and defining a first opening spanning said cartridge body girth spaced distant from said rear wall.”  Assuming “girth” is replaced by “depth,” what is meant by this limitation?  The examiner believes the embodiment of figs. 68-78B applies to these claims.  First, as Applicant argues in p. 5 of the remarks dated 6/18/20, that the claimed “post depth” is the depth of the post which would be horizontally across the post 1825 [2482 when renumbered] as shown in fig. 76.  Whereas what appears as the length (or longest dimension) of the cartridge 3100 is less than the post depth, and not the cartridge body depth as claimed.  Second, claim 1 requires “a first opening spanning said cartridge body girth.”  The term “span” is defined as “extend from 
b.	Claim 2, line 2 requires “gas.”  Is this “gas” the same or different from “fluid” of claim 1, line 5?
c.	Claim 3, line 2; and Claim 6, line 2, “said cartridges” lacks antecedent basis.  Does “said cartridges” which is plural have antecedence in “said at least one cartridge” which could also be singular?  
d.	Claim 3, lines 1-2; and Claim 6, lines 1-2 requires “multiple blanks dimensionally equivalent to said cartridges.”  Are all of the blanks dimensionally equivalent to said cartridges (or at least one cartridge), or is each of the multiple blanks equivalent to a respective one of the at least one cartridge?  With the change of dependence of claim 5, “multiple blanks” of claim 6 should be “said multiple blanks”;
e.	Claim 5, line 2 has the term “approximately.”  What is the metes and bounds of this term “approximately.”  When is a cartridge height approximately equal to a height of a computer and when is a cartridge height not approximately equal to a height of a computer?

g.	Claim 9, lines 11, 17, and 19 require “fluid” or “gas.”  Is this “gas” or “fluid” the same or different from “gas” of claim 9, line 8?
h.	Claim 9, line 11, “said elastic server conduit” lacks antecedent basis.  Did Applicant intend “said primary flexible server conduit”? 
i.	Claim 13, lines 1-3 requires “said blower includes a primary blower, positioned beyond both said first vertical support post and said second vertical support post” and Claim 10, lines 1-2 (from which claim 13 depends on) requires “said blower is positioned within said primary cartridge” which is affixed to the slots of the first vertical support post.  How can the blower be positioned within the primary cartridge and yet beyond the first vertical support post as claim 13 requires?
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/20/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835